DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US 2016/0089103) in view of Rascovsky et al. (Informatics in radiology Use of CouchDB for document-based storage of DICOM objects, RadioGraphics Vol. 32, no. 3 (May 2012), pp. 913-927).
	In regard to claim 1, Darrow et al. disclose an imaging controller comprising an electronic processor programmed to perform an imaging method executing a current imaging session which is part of a multi-session imaging study of a subject (e.g., “… medical imaging system that automatically provides optimized images of desired regions or features of interest within a patient's anatomy. The optimized images may include processed or computed parametric images … systems, for example, may include CT imaging systems, PET imaging systems, optical imaging systems, and hybrid systems combining MR with other modalities …” in paragraphs 5 and 17), the imaging method including:
(a) retrieving imaging data acquisition and reconstruction parameters of a previous imaging session of the imaging study from a data structure that stores information for the imaging study including at least the imaging data acquisition and reconstruction parameters of the previous imaging session (e.g., “… selecting multiple imaging acquisitions with differing scan parameters, together with multiple image processing or computational options … processor 138 may acquire an image of the brain, as depicted in FIG. ” in paragraphs 21 and 29);
(b) automatically configuring an imaging system with the retrieved imaging data acquisition and reconstruction parameters of the previous imaging session (e.g., “… acquire images of the specific anatomical region with the same image acquisition parameters (imaging protocol) and also of the same image orientation in the follow-up examination …” in paragraph 28);
(c) adjusting the automatic configuration of the imaging system to reduce a scan range (e.g., “… processor 138 may acquire an image of the brain, as depicted in FIG. 3, where the desired characteristic or appropriate property is needed to monitor changes in the pituitary gland … processor 138 determines other image acquisition parameters such that the subsequent images have the desired image contrast, SNR, and CNR or other specified characteristics for a follow-up examination. In this example, these images show the pituitary gland with the desired or required image contrast. Having the same image scan plane and image characteristics and features as that of an earlier imaging examination helps the clinician quickly identify changes that would be indicative of disease progression or therapy effectiveness or remission …” in paragraph 29 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the scan range for “an image of the brain” can be reduced “where the desired characteristic or appropriate property is needed to monitor changes in the pituitary gland” so as to achieve “the same image scan plane” of “the pituitary gland” in the “follow-up examination” for quickly identifying pituitary gland changes from at least one prior examination);
e.g., “… Having the same image scan plane and image characteristics and features as that of an earlier imaging examination helps the clinician quickly identify changes that would be indicative of disease progression or therapy effectiveness or remission …” in paragraph 29); and
(e) storing the imaging data acquisition and reconstruction parameters used in the controlling as the imaging data acquisition and reconstruction parameters of the current imaging session of the imaging study (e.g., “… determining diagnosing changes that is used for monitoring the effectiveness of therapy or monitoring disease progression … acquire images of the specific anatomical region with the same image acquisition parameters (imaging protocol) and also of the same image orientation in the follow-up examination …” in paragraph 28).
While Darrow et al. also disclose (paragraph 38) a “… patient archival and communications (PACS) workstation …”, the controller of Scheuering lacks an explicit description that the data structure in the PACS workstation comprises a Binary Large OBject (BLOB).  However, PACS workstations are well known in the art (e.g., see “… common solution to this problem is to store as columns in the database tables only the DICOM tags that are most frequently used in indexing and retrieval, relegating most other tags to nonindexable Binary Large Object (BLOB) fields, the contents of which are defined by the storage application. Any tags not stored in one of these ways can be directly retrieved by reading the DICOM file during runtime or ignored if they are considered irrelevant to the PACS operation …” on pg. 915 of Rascovsky et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional PACS (e.g., comprising a Binary Large OBject (BLOB) for data retrieval) for the unspecified PACS of Darrow et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional PACS (e.g., comprising a Binary Large OBject (BLOB)) as the unspecified PACS of Darrow et al.
	In regard to claim 2 which is dependent on claim 1, Darrow et al. also disclose that the reducing of a scan range includes: retrieving spatial information for a tumor or lesion finding of the previous imaging session, and computing a reduced scan range for the current imaging session as compared with the previous imaging session using the spatial information for the tumor or lesion finding of the previous imaging session, prior to the controlling, automatically configuring the imaging system with the z position minimum and maximum plan lines for the current imaging session to implement the reduced scan range for the current imaging session (e.g., “… processor 138 may acquire an image of the brain, as depicted in FIG. 3, where the desired characteristic or appropriate property is needed to monitor changes in the pituitary gland … processor 138 determines other image acquisition parameters such that the subsequent images have the desired image contrast, SNR, and CNR or other specified characteristics for a follow-up examination. In this example, these images show the pituitary gland with the desired or required image contrast. Having the same image scan plane and image characteristics and ” in paragraph 29 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the scan range for “an image of the brain” can be reduced “where the desired characteristic or appropriate property is needed to monitor changes in the pituitary gland” by configuring the “other image acquisition parameters” of the processor to include the z position minimum and maximum plan lines that results in “the same image scan plane” of “the pituitary gland” in the “follow-up examination” for quickly identifying pituitary gland changes such as a tumor or lesion changes).
	In regard to claim 3 which is dependent on claim 1, Darrow et al. also disclose that the imaging method further includes after the automatic configuring and before the controlling, receiving at least one change to the automatic configuration of the imaging system, wherein the controlling is performed with the retrieved imaging data acquisition and reconstruction parameters of the previous imaging session modified by the received at least one change (e.g., “… control of the interactive scanning sessions may be accomplished from the PACS workstation 148 by a radiologist. Particularly, a technologist may be present at the scanner for patient safety and setup. Further, the technologist may perform the study and then may allow the radiologist to take control of the session to view images, and determine if additional images are required …” in paragraph 39 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the controlling is performed with the retrieved imaging data acquisition and reconstruction parameters of the previous imaging session modified by at least one change to the interactive scanning sessions”).
	In regard to claim 4 which is dependent on claim 1, Darrow et al. also disclose that the retrieving further includes retrieving spatial parameters of at least one finding of the previous imaging session from the data structure and the imaging method further includes using the retrieved spatial parameters of the at least one finding to identify a region of interest (ROI) or delineation contour in the current image (e.g., “… processor 138 may acquire an image of the brain, as depicted in FIG. 3, where the desired characteristic or appropriate property is needed to monitor changes in the pituitary gland … processor 138 determines other image acquisition parameters such that the subsequent images have the desired image contrast, SNR, and CNR or other specified characteristics for a follow-up examination. In this example, these images show the pituitary gland with the desired or required image contrast. Having the same image scan plane and image characteristics and features as that of an earlier imaging examination helps the clinician quickly identify changes that would be indicative of disease progression or therapy effectiveness or remission …” in paragraph 29 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “where the desired characteristic or appropriate property is needed to monitor changes in the pituitary gland”, that “the same image scan plane” of “the pituitary gland” is retrieved and used for spatial parameters in the “follow-up examination” for quickly identifying pituitary gland changes).
	In regard to claim 5 which is dependent on claim 4, Darrow et al. also disclose adjusting the ROI or delineation contour in the current image using a region growing or contour adjustment algorithm (e.g., “… instruct the processor 138 to run one or more algorithms over the selected feature to determine a boundary of the feature …” in paragraph 26), wherein the e.g., “… processor 138 may acquire an image of the brain, as depicted in FIG. 3, where the desired characteristic or appropriate property is needed to monitor changes in the pituitary gland … processor 138 determines other image acquisition parameters such that the subsequent images have the desired image contrast, SNR, and CNR or other specified characteristics for a follow-up examination. In this example, these images show the pituitary gland with the desired or required image contrast. Having the same image scan plane and image characteristics and features as that of an earlier imaging examination helps the clinician quickly identify changes that would be indicative of disease progression or therapy effectiveness or remission …” in paragraph 29 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “where the desired characteristic or appropriate property is needed to monitor changes in the pituitary gland”, that “the same image scan plane” of “the pituitary gland” is stored as adjusted ROI for use in a “follow-up examination” for quickly identifying pituitary gland changes).
Allowable Subject Matter
Claim(s) 6 and 7 is/are allowed.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884